Citation Nr: 1120785	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-24 844	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2004 rating action that denied service connection for DM.

In April 2007, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decisions of July 2007 and March 2010, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  DM was not shown present in service or for many years thereafter, and the competent and most persuasive medical opinion establishes no nexus between the current DM and the veteran's military service or any incident thereof, including claimed exposure to AO therein.


CONCLUSION OF LAW

The criteria for service connection for DM are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

January 2004 pre-rating and August 2007 post-rating RO letters informed the Veteran of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection, including due to claimed AO exposure (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2004 and 2007 RO letters provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  Those letters further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2004 and 2007 RO letters satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the January 2004 document meeting the VCAA's notice requirements was furnished to the Veteran before the June 2004 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished the Veteran notice pertaining to the effective date information in the August 2007 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA medical records up to 2010.  A transcript of the veteran's April 2007 Board hearing testimony has been associated with the claims folder and considered in adjudicating this claim.  The Veteran was afforded a comprehensive VA examination in August 2010.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  In March 2006, the U.S. Army and Joint Services Records Research Center (JSRRC), and in May 2006, the U.S. Marine Corps Education Command (Marine Corps University) and the U.S. Marine Corps Archives and Special Collections department each notified the RO that no unit records were found that corroborated the veteran's claimed service working with South Korean Marines in Vietnam and Cambodia in 1974.  In July 2009, the National Archives and Records Administration (NARA) certified that there were no records to confirm that chemical dioxins were shipped through the Concord, California naval weapons station in 1972 or 1973; that dioxin spills occurred during this period; or that the Veteran served in Vietnam or Cambodia in 1974.

The Board notes also the veteran's representative's April 2011 written argument that the RO failed to comply with instructions contained in the Board's March 2010 Remand, in that it failed to readjudicate the claim for service connection for DM following the August 2010 VA examination, and issue a Supplemental Statement of the Case (SSOC).  However, appellate review discloses that the record does contain a September 2010 SSOC wherein the RO readjudicated the claim for service connection for DM following the August 2010 VA examination, and the Board thus finds no deficiency in the RO's adjudicatory procedure following the Board's March 2010 Remand.     
  
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 1946, and DM becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II DM or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)) (2009).  

In this case, the Veteran contends that DM had its onset in military service and is due to herbicide exposure therein.  He asserts that he was exposed to AO when containers of it being loaded onto a cargo ship fell, broke, and contaminated him while serving at a naval weapons station in Concord, California in 1972.  He states that he served in Vietnam and Cambodia in 1974 while working with South Korean Marines.  He gave testimony to this effect at the 2007 Board hearing.

However, the veteran's DD Form 214 (report of service discharge) specifically noted that he had no Indochina or Korea service since 5 August 1964.  That and other service personnel and administrative records indicate that his duties during his military service were as a guard, field artillery batteryman, and motor vehicle operator, but show no verified service in Vietnam or Cambodia, and no evidence of combat service.  
 
No other available evidence or records from the JSRRC, NARA, and the U.S. Marine Corps otherwise establish that the Veteran served in Vietnam or Cambodia.  As noted above, in March 2006 the JSRRC, and in May 2006 the U.S. Marine Corps Education Command (Marine Corps University) and the U.S. Marine Corps Archives and Special Collections department each notified the RO that no unit records were found that corroborated the veteran's claimed service working with South Korean Marines in Vietnam and Cambodia in 1974.  In an April 2005 affidavit, the veteran's mother attested to remembering that the Veteran went to Vietnam in approximately 1974, but such nonspecific recollection is insufficient to verify his claimed service in Vietnam when weighed against official records, particularly DD Form 214 that specified that he had no Indochina or Korea service since 5 August 1964.  Moreover, in October 2008 the Veteran stated that he was not aware that he received hazardous duty pay for temporary duty while allegedly serving in Vietnam and Cambodia.  In July 2009, the NARA certified that there were no records to confirm that chemical dioxins were shipped through the Concord, California naval weapons station in 1972 or 1973; that dioxin spills occurred during this period; or that the Veteran served in Vietnam or Cambodia in 1974.

In the absence of evidence in the veteran's service records to substantiate any service in Vietnam during the Vietnam era, under the legal authority cited above, he may not be presumed to have been exposed to AO during any Vietnam service.  Although the veteran's DM is among the enumerated disabilities under 38 C.F.R. § 3.309(e) for which the VA has determined an etiological relationship with inservice herbicide (AO) exposure exists, and service personnel records confirm his service at the naval weapons station in Concord, California from June 1972 to September 1973, the service records document no exposure to herbicides (including AO).   

The record in this case presents no other basis for service connection for the veteran's DM.  The service medical records are completely negative for findings or diagnoses of any DM.  Urinalyses on June 1971 entrance examination, in June 1973, and on June 1975 separation examinations were all negative for sugar.  

There is also no medical evidence that any DM was manifested during the 1st post-service year.  Hence, the claimed condition was not shown in or shortly after service.  

The first objective evidence of DM was that assessed in VA outpatient records of February 2001, over 25 years post service.  However, no history or medical opinion implicated the veteran's military service or any incident thereof, including claimed exposure to AO, in the etiology of the DM.  Rather, it was noted that the veteran's family history indicated that his father and son had DM.  

On August 2010 VA examination, the physician reviewed the claims folder and the service medical records which showed no DM in service, noting the negative June 1975 separation examination and negative urine test for glucose and protein, and a post-service February 2001 VA diagnosis of DM.  The examiner also noted a positive family history of DM in the veteran's father and son.  After current examination, the diagnosis was type 2 DM, and the physician opined that the Veteran did not have DM in military service; that it was first diagnosed in 2001; and that the veteran's risk factors included a positive family history of DM, obesity, alcohol use, and chronic tobacco smoking.      

The aforementioned evidence reveals that the veteran's DM was first manifested many years post service, and that the competent and most persuasive evidence establishes no nexus between that disability and his military service or any incident thereof, including claimed AO exposure therein.  The Board accords great probative value to the well-reasoned August 2010 VA medical opinion, inasmuch as it was based on the examiner's thorough review of the claims folder containing the veteran's military, medical, and post-service history; the service medical records; post-service VA medical records; and current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the August 2010 VA physician's findings, observations, and conclusions to be dispositive of the question of service connection, and that these most persuasive medical observations and opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
 
The record contains no other persuasive evidence of a nexus between any current DM and the veteran's military service or any incident thereof, including claimed exposure to AO.

In reaching this determination, the Board has also considered the VA physician assistant (PA)'s September 2009 examination report noting the onset of DM in February 2001, and conclusion that the Veteran was exposed to chemical dioxins in military service, which was based on her admitted assumption that the history furnished by the Veteran with respect to AO exposure in service was accurate.  Inasmuch as that medical conclusion with respect to chemical dioxin exposure was solely based on the veteran's history of such exposure in service - an unverified history that is not a reliable indicator of the actual etiology of any such disease, the VA is not required to accept such medical conclusion that was based upon the appellant's recitation of inaccurate medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical opinion can be no better than the facts alleged by a veteran, a conclusion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  The September 2009 VA PA admittedly reached her conclusion after relying merely on the medical history related by the Veteran, and did not address the significant fact that official military records were negative for documentary evidence that supported the veteran's history of a exposure to AO in a chemical dioxin spill at the Concord, California naval weapons station in 1972.  Thus, the Board finds that the September 2009 VA examination report does not provide persuasive support for the veteran's claim that he suffers from DM that had its onset in, or is are related to, any incident of his military service, including claimed AO exposure therein.

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions and testimony; however, such do not provide a basis for allowance of the claim.  The Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matter such as the etiology of his current DM.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the assertions and testimony of the Veteran in this regard have no probative value.

In addition, the Board finds that the veteran's statements regarding alleged service in Vietnam and claimed exposure to AO in California are not credible due to inconsistency and the lack of corroboration in official records.  As noted above, the service medical, administrative, and personnel records and post-service JSRRC, NARA, and U.S. Marine Corps records document no military service in Vietnam and no exposure to AO in California.  In a November 2003 application for VA disability compensation, the Veteran claimed service in Vietnam, but left blank spaces provided for him to furnish the dates that he served in Vietnam.  When DM was first clinically found in February 2001, the VA medical records contained no history linking it to service in Vietnam or claimed exposure to AO in California; rather, that history implicated the veteran's family history of DM in its etiology.  In August 2010, the examining VA physician implicated risk factors included a positive family history of DM, obesity, alcohol use, and chronic tobacco smoking in the veteran's diagnosis of DM, not alleged service in Vietnam or claimed exposure to AO in California.

Given the abovementioned more persuasive August 2010 VA medical opinion evidence against service connection for DM, and the contradictory history with respect to alleged service in Vietnam and claimed exposure to AO in service in California, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that he served in Vietnam and was exposed to AO in California.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for DM, to include as due to AO exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


